Citation Nr: 0528168	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  02-12 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a increased rating for residuals of 
submandibular lymphangitis, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



INTRODUCTION

The veteran served on active duty from March 1970 to February 
1974.  

This appeal arises from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.


REMAND

October 1983 service medical facility records reveal the 
veteran had a long history of pain and swelling in the 
bilateral submandibular area, which had been symptomatic for 
12 years.  The veteran had numerous occurrences of purulent 
sialadenitis.  There was evidence of a large sialolith in the 
right salivary gland and a smaller one in the left.  An oral 
surgeon performed a right and left submandibular salivary 
gland excision.  The RO in a July 1989 rating decision 
granted service connection for lymphadenitis of the 
submandibular glands.  A noncompensable rating was assigned.  

The veteran filed his claim for an increased rating in April 
2000.  The RO denied the claim.  After a May 2003 VA 
examination report revealed the veteran was edentulous due 
excision of his submandibular glands, the RO granted service 
connection for loss of all teeth, in an August 2003 rating 
decision.  

As was explained in the prior remand, the veteran's 
disability was rated under disabilities of the hemic and 
lymphatic system rated under 38 C.F.R. § 4.117 (2005).  
Because there is no specific diagnostic code for rating 
lymphangitis, it was rated by analogy to adenitis.  When 
rating by analogy, the diagnostic code should be for a 
closely related disease or injury in which not only the 
functions affected, but also the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2005).  VA examinations have consistently found no evidence 
of current lymphangitis.  The Board remanded the claim in 
July 2004, for an examination to identify the residuals of 
the excision of the veteran's submandibular glands.  The 
purpose of the remand was also to assist in identifying the 
appropriate diagnostic code or codes for rating the 
disability.  

The July 2004 VA examination revealed that after the excision 
of the veteran's submandibular glands he developed a dry 
mouth.  As a result he had gradual loosening of his teeth.  
He was given dentures in 1994.  He complained of difficulty 
eating because he had no dentures.  He complained of loss of 
feeling around his mouth and about his neck.  He had some 
difficulty swallowing.  

Clinical evaluation revealed a scar about the right side of 
the neck, 8 centimeters in length, that was well healed.  It 
was not fixed to the subadjacent tissue and it did not alter 
the function of the neck.  There was a scar on the left side 
of the neck measuring 7 centimeters.  Examination of the lips 
was normal, without edema or ulceration.  The color was 
normal.  The tongue was normal.  He was edentulous.  There 
was some ejection of the posterior pharynx.  The mouth showed 
a reduced amount of secretions, but the mouth was not dry.  
There was a moderate amount of secretions, which were thicker 
than usual and normal.  The neck showed no lymphadenitis, 
with no tenderness or local heat.  There was diminished 
sensation to pin prick and fine touch about the lower part of 
the face, about the chin, and about the anterior neck.  

The diagnoses included: status post removal of submandibular 
glands in 1983 because of chronic infection and obstruction 
of submandibular ducts; diminished oil secretions with 
associated difficulty with mastication; past history of 
submandibular lymphangitis currently not present and 
representing no disability; and hypesthesia of the lower 
face, the perioral area of the anterior neck, secondary to 
removal of glands.  

Based on that examination, the RO in a November 2004 rating 
decision granted a 10 percent rating for bilateral 
submandibular glands with hypesthesia of the lower face.  In 
the rating decision, the RO did not identify the diagnostic 
code under which the 10 percent rating was assigned.  VA has 
a duty to provide adequate explanation for diagnostic codes 
used in evaluating veterans' disabilities.  See Tedeschi v. 
Brown, 7 Vet. App. 411 (1995).  

The current examination report reveals the veteran does not 
have lymphangitis, but does have difficulty with mastication, 
some loss of sensation, and scars.  The current VA 
examination in July 2004 identified the veteran's residuals 
of excision of his submandibular glands but did not provide 
sufficient information for rating his loss of sensation, 
masticatory difficulty, and scars.  For that reason, the 
Board is remanding his claim to provide VA examinations to 
identify the nerves affected and the severity of his scars.  

The Board is well aware that the provisions of 38 C.F.R. § 
4.14 preclude the assignment of separate ratings for the same 
manifestations of a disability under different diagnoses.  
However, an impairment associated with a veteran's service-
connected disability may be rated separately unless it 
constitutes the same disability or the same manifestation.  
The critical consideration is that none of the symptomatology 
for any of the disorders may be duplicative of or overlapping 
with symptomatology of the other conditions.  See Esteban v. 
Brown, 6 Vet. App. 259 (1995).

The July 2004 VA examination of the veteran revealed he has 
an 8-centimeter scar on the right side of the neck and a 7-
centimeter scar on the left side of the neck, from the 
excision of his submandibular salivary glands.  The Board 
construes that as an inferred claim for service connection 
for scars of the neck, as residuals of the excision of the 
submandibular glands.  See Akles v. Derwinski, 1 Vet. 
App. 118 (1991).  This issue has not been developed or 
certified for appellate review, and is referred to the RO for 
appropriate action.  

The veteran has also stated he has difficulty masticating 
because he does not have any dentures.  The Board construes 
this as a claim for VA outpatient dental treatment.  That 
claim is also referred to the RO for appropriate action.  


In view of the foregoing, the claim is REMANDED for the 
following action:  

1.  VA should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his residuals 
of excision of the submandibular glands 
since April 2000.  After securing any 
necessary release, the RO should obtain 
these records.

2.  The veteran should be afforded a VA 
neurology examination to identify the 
nerve(s) affected by excision of the 
submandibular glands and the severity of 
any impairment of the nerves of the face 
and neck.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner is asked to identify the nerves 
affected by the excision of the 
submandibular glands.  The examiner is 
asked to indicate whether any impairment 
would be characterized as neuritis or 
neuralgia.  Any loss of function (such 
any affects on the mucous membrane), loss 
of sensation, or other symptoms of 
impairment of nerve function should be 
specifically noted.  

3.  The veteran should be afforded a VA 
skin  examination to determine the 
severity of the veteran's scars.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.  The examiner is 
asked to specifically report the length 
and width of the scars.  Any elevation, 
depression, abnormality of texture, or 
hypopigmentation should also be noted.  

4.  VA should then readjudicate the claim 
for an increased rating for the veteran's 
residuals of submandibular lymphangitis.  
The specific diagnostic codes applied 
should be identified and the following 
should be carefully considered: 38 C.F.R. 
§ 4.73, Diagnostic Code 5325 for loss of 
masticatory function, 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805 for scars, and 
38 C.F.R. § 4.12a, Diagnostic Code 8205-
8212 for impairment of nerve function.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 


